 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD ANTHONY PETERSON,                      No. 2:19-cv-01480 WBS GGH P
12                      Petitioner,
13           v.                                      ORDER
14    RALPH M. DIAZ,
15                      Respondent.
16

17          On January 21, 2020, petitioner filed objections to the court’s January 13, 2020 Amended

18   Findings and Recommendations. ECF No. 18. Contained in the objections, petitioner withdrew

19   his Motion for Summary Judgment filed on November 18, 2020. See ECF No. 18 at 2. In light of

20   petitioner’s withdrawal of the motion, the January 13, 2020 Amended Findings and

21   Recommendation are hereby MOOT. Parties shall brief the pending motion for stay in accordance

22   with the court’s March 2, 2020 order. ECF No. 22.

23   IT IS SO ORDERED.

24   Dated: March 4, 2020
                                              /s/ Gregory G. Hollows
25                                    UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                     1
